Citation Nr: 1516109	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disorder as a consequence of long thoracic nerve dysfunction manifested by scapular winging with mild arthritis of the acromioclavicular and glenohumeral joints.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

The record shows that in June 2010, the Veteran submitted a claim for service connection for the various disabilities he considered to have been caused by a thoracic nerve injury.  In August 2011, the RO granted service connection for thoracolumbar spine strain and spondylosis, but this was distinct from the nerve injury residuals.  Service connection for that injury and its residuals was denied.  The Board has consolidated the remaining issues into a single comprehensive one, consistent with the medical reports.  


FINDING OF FACT

The Veteran's currently diagnosed right shoulder disorder, a long thoracic nerve dysfunction manifested by scapular winging, with mild arthritis of the acromioclavicular and glenohumeral joints, had its onset in service.  

CONCLUSION OF LAW

The criteria for service connection for right shoulder disorder, a long thoracic nerve dysfunction manifested by scapular winging with mild arthritis of the acromioclavicular and glenohumeral joints have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service treatment records show complaints of pain and weakness in the right shoulder.  The Veteran's May 2007 separation examination likewise showed the right shoulder was characterized as abnormal.  

Private treatment records from December 2008 through September 2010 showed complaints of decreased strength and pain in the shoulder and a diagnosis of scapulothoracic dysfunction/ dyskinesia secondary to injury to the long thoracic nerve.  VA treatment records from August 2010 to October 2012 showed continued complaints of right shoulder weakness, drooping, and pain, as well as complaints of numbness in the right scapula and three right shoulder dislocations.

The Veteran was afforded a VA examination in November 2010.  The examiner diagnosed chronic right shoulder strain and right shoulder droop secondary to injury to spinal long thoracic nerve and cranial accessory nerve palsies, and posttraumatic arthritis of the right AC and glenohumeral joints.  The examiner found that a reasonable medical opinion could not be rendered without mere speculation because there were no service medical records showing anything concerning these injuries.  (This was because these records had yet to be associated with the file.  That occurred in January 2011.)  He further opined that if service medical records could be located, and corroborated the Veteran's reported history, he believed it was at least as likely as not that the current right shoulder condition developed in the military from overuse of the shoulder.  

As indicated above, the service treatment records do show right shoulder complaints and in conjunction with the November 2010 VA examiner's opinion provide a reasonable basis for linking the Veteran's right shoulder condition, (a long thoracic nerve dysfunction manifested by scapular winging with mild arthritis of the acromioclavicular and glenohumeral joints) to service.  Accordingly, the criteria to establish service connection have been met.  


ORDER

Service connection a right shoulder disorder, a long thoracic nerve dysfunction manifested by scapular winging with mild arthritis of the acromioclavicular and glenohumeral joints, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


